DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sealing member annularly continuous around the rotation axis is interposed between a portion on an outer periphery side of the projection of the transmitter on the first side in the axial direction” and “a portion on an outer periphery side of the through-hole of the covering member” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that the sealing member is neither on the projection portion nor the through-hole portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a sealing member annularly continuous around the rotation axis is interposed between a portion on an outer periphery side of the projection of the transmitter on the first side in the axial direction and a portion on an outer periphery side of the through-hole of the covering member”.  As written it is unclear if the sealing member is on a portion of the projection of the transmitter (not shown) or if the sealing member is on a portion of the transmitter that is outside of the projection.  Also, it is unclear if the sealing member is on a portion of the through-hole (not shown) or of the sealing member is on a portion of the covering member outside of the through-hole.  Applicant should rewrite the claim to clearly explain the location of the sealing member relative to the projection and the through-hole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee U.S. 2015/0137803.
Re clm 1, Lee discloses a rolling bearing unit (Fig. 3 and 4) comprising: an inner ring (30) member having a recess (32) on a first side (right side) in an axial direction along a rotation axis, the recess being recessed toward a second side (recessed from right side to left side) in the axial direction; an outer ring (10) member disposed on an outer periphery side of the inner ring member; a rolling body (balls) disposed between the inner ring member and the outer ring member and rotatably supporting the inner ring member with respect to the outer ring member; a transmitter (50) capable of transmitting a signal, at least a part of the transmitter being accommodated inside the recess of the inner ring member; and a covering member (60) that is supported by the first side of the outer ring member in the axial direction, covers the first side of the inner ring member in the axial direction, and fixes the transmitter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. 2015/0137803 as applied to claim 1 above, and further in view of Kabayama JP 2008-241627.
Lee discloses all the claimed subject matter as described above.
Re clm 2, Lee further disclose the covering member has a through-hole (hole in 60 through which 50 passes, Fig. 4).

Kabayama teaches fastening a transmitter (34, 50 and 51) to a covering member (41) in which the transmitter has a projection (51 and narrowed part of 50) on the first side in the axial direction, the projection projects toward the first side and is fittable into the through-hole of the covering member, and the transmitter is fixed to the covering member with the projection fitted in the through-hole for the purpose of providing a transmitter with excellent waterproofness (page 2: paragraph 5 of translation).
It would have been obvious to one of ordinary skill in the art to substitute the fastening means between the transmitter and the covering member of Lee with that of Kabayama and provide the transmitter has a projection on the first side in the axial direction, the projection projects toward the first side and is fittable into the through-hole of the covering member, and the transmitter is fixed to the covering member with the projection fitted in the through-hole for the purpose of providing a transmitter with excellent waterproofness.
Re clm 3, Lee further discloses wherein a center axis of the transmitter is along the rotation axis of the inner ring member with the projection fitted in the through-hole (shown in Fig. 3; [0014]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. 2015/0137803 as applied to claim 1 above, and further in view of Kubokawa U.S. 2010/0162831.
Lee discloses all the claimed subject matter as described above.
Re clm 2, Lee further disclose the covering member has a through-hole (hole in 60 through which 50 passes, Fig. 4).

Kubokawa teaches fastening a transmitter (including 7a and 17, Fig. 1) to a covering member (5a) in which the transmitter has a projection (23) on the first side in the axial direction, the projection projects toward the first side and is fittable into the through-hole of the covering member, and the transmitter is fixed to the covering member with the projection fitted in the through-hole.
Since both Lee and Kubokawa disclose fastening means between a transmitter and a cover, it would have been obvious to one of ordinary skill in the art to substitute the fastening means of Lee with that of Kubokawa and provide the transmitter has a projection on the first side in the axial direction, the projection projects toward the first side and is fittable into the through-hole of the covering member, and the transmitter is fixed to the covering member with the projection fitted in the through-hole to achieve the predictable result of securely fastening the transmitter to the covering member.
Re clm 3, Lee further discloses wherein a center axis of the transmitter is along the rotation axis of the inner ring member with the projection fitted in the through-hole (shown in Fig. 3; [0014]).
Re clm 4, the improvement of Kubokawa further discloses a sealing member (22) annularly continuous around the rotation axis is interposed between a portion on an outer periphery side of the projection of the transmitter on the first side in the axial direction and a portion on an outer periphery side of the through-hole of the covering member.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656